DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 17/123,530 for a MODULAR MIRROR MOUNTING SYSTEM, filed on 12/16/2020.  This correspondence is in response to applicant’s reply filed on 11/11/2021.  Claims 1-4, 7-13 and 16-24 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7-9, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greer (U.S. Pat. 2,357,819) in view of Klinger (U.S. Pat. 10,974,352).
Regarding claim 1, Greer teaches a modular mirror frame, the frame comprising: a first cross support secured to a plurality of elongated supports; wherein the plurality of elongated supports are secured to a lower side face of the first cross-support at a first end of each of the plurality of elongated supports; wherein the plurality of elongated supports extends perpendicularly from the first cross support; a second cross support, is secured to a second end of each of the plurality of elongated supports, wherein the plurality of elongated supports are secured to an upper side face of the second cross-support (all of the members are secured to each other); a plurality of mounting apertures (8) is located through a front face and a rear face of each of the first cross support, the second cross support, and the plurality of elongated supports; but does not teach a plurality of supplemental apertures disposed through each side face of each of the first cross support, the second cross support, and the plurality of elongated supports.  Klinger, however, teaches a plurality of supplemental apertures disposed through each side face of each of various supports (Fig. 1) in order to attach fasteners thereto for attachment of various parts at different locations.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a plurality of supplemental apertures disposed through each side face of each of the first cross support, the second cross support, and the plurality of elongated supports for providing a connection arrangement to fasten other members thereto since the structure is made for supporting objects.  





[AltContent: arrow][AltContent: textbox (elongated support)][AltContent: textbox (elongated support)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st cross support)][AltContent: arrow]
    PNG
    media_image1.png
    502
    610
    media_image1.png
    Greyscale

[AltContent: textbox (2nd cross support)]

Regarding claim 3, Greer and Klinger teach the frame of claim 1, wherein each of the supports has a rectangular cross section.
Regarding claim 4, Greer and Klinger teach the frame of claim 3, wherein each of the supports has an interior volume.
Regarding claim 7, Greer and Klinger teach the frame of claim 6, wherein some of the apertures are threaded apertures to receive a bolt (9), but do not each of the apertures of the plurality of 
Regarding claim 8, Greer and Klinger teach the frame of claim of claim 1, wherein the supports are removably secured together with fasteners (9).
Regarding claim 9, Greer and Klinger teach the frame of claim of claim 1, further comprising a plurality of wheels (casters or rollers) secured to the first cross support.
Regarding claims 20 and 22, Greer and Klinger teach the frame of claim 1, but do not specifically teach that the plurality of mounting apertures and the plurality of supplemental apertures are disposed at equivalent heights along the first and second elongated supports.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, of the claimed invention to construct the plurality of mounting apertures and the plurality of supplemental apertures are disposed at equivalent heights along the first and second elongated supports in order to attach members to the same location on both of the first and second elongated supports, and further, because discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claims 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greer (U.S. Pat. 2,357,819) in view of Klinger (U.S. Pat. 10,974,352) in further view of Jacoby (U.S. Pat. 2,263,629).
	Regarding claim 2, Greer and Klinger teach the frame of claim 1, but does not teach at least one additional cross support secured to the elongated supports between the first cross support and the second cross support.  Jacoby, however teaches a frame with at least one additional cross support secured to the elongated supports between the first cross support and the second cross support (Fig. 1) in order to support additional objects hanging from the frame.  It would have been obvious to one of 
	Regarding claim 21, Greer, Klinger and Jacoby teach the frame of claim 2, but does not teach at least one additional support affixed perpendicularly between adjacent cross supports.  Jacoby, however teaches a frame with at least one additional cross support secured to the elongated supports between the first cross support and the second cross support (Fig. 1) in order to support additional objects hanging from the frame.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to construct at least one additional support affixed perpendicularly between adjacent cross supports in order to provide further structural integrity to the frame, and further, the mere duplication of the essential working parts of a device involves only routine skill in the art.  
Allowable Subject Matter
Claims 10-13, 16-19, 23 and 24 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-9 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.